   2:20-cv-01366-DCN-MGB            Date Filed 10/14/20   Entry Number 51   Page 1 of 1




                                        Jay Connor
                                 215 East Bay Street 201-F
                                   Charleston, SC 29401

October 13, 2020

Delivery via Email to: pro-se-filings@scd.uscourts.gov

MAGISTRATE JUDGE MARY GORDON BAKER
United States District Court
District of South Carolina
Charleston Division
P.O. Box 835 Charleston, SC 29402

RE:    Case No.: 2:20-cv-01366-DCN-MGB Connor v. Vantis Life Insurance Company, et al.
       LETTER MOTION FOR EXTENSION OF 10/13/20 DEADLINE TO AMEND
       PLEADINGS

Dear Magistrate Judge Baker:

I am requesting an extension of the Scheduling Order deadline of 10/13/20 to amend the
pleadings in the above referenced case. In response to Plaintiff’s discovery requests,
TechLeads identified the “third-party” company that made the subject call of the
complaint on 1/24/20.

However, TechLeads objected to some of the discovery requests regarding the third-
party company. I sent a letter to counsel for TechLeads detailing the requests and asked
for a response by the end of the week. With the court’s permission, I will amend the
pleadings as necessary as soon as possible upon receipt of the requested information
from TechLeads.



Sincerely,



Jay C. Connor Plaintiff Pro Se

Jayc650@gmail.com



cc: Ms. Emily Bridges, Attorney for Vantis Life Insurance Company/TechLeads, LLC
